Opinion issued July 28, 2015




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00414-CV
                           ———————————
                   IN RE JOSEPH ANDRE DAVIS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Joseph Andre Davis, acting pro se, has filed a petition for writ of mandamus

regarding an underlying suit affecting the parent-child relationship.* We deny the

petition.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.
*
      The underlying case is In the Interest of J.A.D., a Child, cause number
      1997-09681 in the 245th District Court of Harris County, Texas, the Honorable
      Roy L. Moore presiding.